Appeal from an order of Family Court, Monroe County (Morton, J.H.O.), entered April 12, 2001, which, inter alia, directed respondent to stay away from and refrain from communicating with petitioner for a period up to and including April 12, 2004.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Family Court, Monroe County, Morton, J.H.O. Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.